internal_revenue_service national_office technical_advice_memorandum november third party communication none date of communication not applicable tam-152726-03 cc psi b08 number release date index uil no case-mis no ----------- ---------- ------------------------------------------------------------------ taxpayer's name taxpayer's address taxpayer's identification no year s involved date of conference legend legend --------------------------- -------------------- -------------------- ---------------------------------- ---------------- --------------------------- date --------------------------------------------- ------------------------------------------------------------- -------------------------------------------------- issue whether taxpayer’s retail sales of the x vehicles and y truck semitrailer bodies described below are subject_to the excise_tax imposed by ' a of the internal_revenue_code on truck semitrailer bodies and chassis conclusion taxpayer is not liable for the excise_tax imposed by ' a on its sales of the x vehicles or of the y truck semitrailer bodies facts taxpayer manufactures and sells at retail both the x vehicles and y truck semitrailer bodies the multi-axled x vehicles are semitrailers designed to transport highway construction materials such as hot asphalt asphalt-related materials and concrete the vehicles are equipped with sloped insulated hopper sidewalls and a live bottom continuous rubber belt horizontal discharge system in the floor of the hopper the belt moves the payload to a rear tailgate that is designed to allow the controlled discharge of asphalt at the job site into a trailing asphalt paving machine the x vehicles vary in overall length from approximately to feet in capacity from to cubic yards and in maximum design payload from to tons the x vehicles are designed to be towed by a standard highway tractor at normal highway speeds the vehicles comply with all federal and state regulations governing highway use and may be legally operated on the public highways when loaded within legal weight limits however special permits are required for the highway operation of the x vehicles when their tractor trailer combination gross vehicle weights exceed big_number pounds transport agricultural products including feed seed and fertilizer the aluminum bodies are equipped with sloped hopper sidewalls with plastic liners for product release and a live bottom segmented or continuous rubber belt horizontal discharge system in the floor of the hopper the belt which has a floor speed discharge control moves the load to the rear of the semitrailer where it is unloaded through a side-swing with hydraulic knife gate or top-hinged tailgate metering door the overall lengths of the y bodies vary from to feet overall widths from to inches and overall heights from to inches all y bodies are rated pincite tons maximum capacity and are mounted on chassis equipped with heavy duty fifth wheels suspension subframes and drive systems that are designed to withstand twisting such as encountered in farm fields the y bodies are mounted on multi-axled semitrailer chassis and are designed to law and analysis sec_4051 imposes a tax on the first_retail_sale of certain enumerated articles including automobile truck trailer and semitrailer chassis and bodies body primarily designed b to haul feed seed or fertilizer to and on farms or d to load or unload feed seed or fertilizer on farms sec_4053 provides in part that no tax shall be imposed by sec_4051 on any sec_145_4051-1 of the temporary regulations under the highway revenue act of pub l specifies that the tax under ' a is imposed on a chassis or body only if such chassis or body is sold for use as a component part of a highway vehicle as defined in ' a -1 d of the regulations regulations defines highway vehicle as any self-propelled vehicle or any trailer or semitrailer designed to perform a function of transporting a load over public highways whether or not also designed to perform other functions sec_48_4061_a_-1 of the manufacturers and retailers excise_tax sec_48_4061_a_-1 provides that a self-propelled vehicle or a trailer or semitrailer is not a highway vehicle if it is a specially designed for the primary function of transporting a particular type of load other than over the public highway in connection with a construction manufacturing processing farming mining drilling timbering or operation similar to any of the foregoing enumerated operations the a test and b if by reason of the special design the use of the vehicle to transport the load over the public highways is substantially limited or substantially impaired the b test the regulation further provides that when considering the b test account may be taken of whether the vehicle may travel at regular highway speeds requires a special permit for highway use is overweight overheight or overwidth for regular highway use and any other relevant considerations lastly solely for making determinations with regard to this exception the regulation provides that where there is affixed to the vehicle equipment used for loading unloading storing vending handling processing preserving or otherwise caring for a load transported by the vehicle over public highways the functions are related to the transportation of a load over the public highways even though such functions may be performed off the public highways in flow boy inc v united_states u s t c big_number 10th cir the appellate court affirmed a district_court jury decision in flow boy inc v united_states u s t c big_number w d ok which held that the flow boy st-1000 semitrailer equipped with insulated sidewalls and a horizontal discharge system in the floor was specially designed for off-highway use and that the special design substantially impaired the semitrailer s capability to transport hot-mix asphalt over public highways the court held that the st-1000 was not subject_to federal excise_tax under the exception provided by ' a -1 d ii the court in gateway equipment corporation v united_states a f t r 2d ria w d n y in a ruling on a summary_judgment motion held that a hot asphalt transporting semitrailer the cb- the similarly equipped successor to the flow boy st-1000 met both the a test and the b test of the exception to the definition of a highway vehicle provided in ' a -1 d ii since the x vehicles are physically and operationally similar to the hot asphalt semitrailers that are described in the flow boy and gateway decisions the x vehicles will be treated similarly for excise_tax purposes accordingly the x vehicles meet the a and b tests of the regulatory exception provided in ' a -1 d ii and taxpayer’s sales thereof are not subject_to the tax imposed by sec_4051 for the taxable periods at issue sec_4053 provides that the tax imposed by ' shall not be imposed on any body primarily designed - a to process or prepare seed feed or fertilizer for use on farms b to haul feed seed or fertilizer to and on farms c to spread feed seed or fertilizer on farms d to load or unload feed seed or fertilizer on farms or e for any combination of the foregoing revrul_69_579 1969_2_cb_200 involves certain automotive truck trailer and semitrailer bodies equipped with heavy-duty unloading equipment that are used primarily for hauling animal and poultry feed to farms and unloading the products into bins and troughs on the farms the revenue_ruling holds that the described bodies are primarily designed for hauling feed seed or fertilizer to and on farms and are therefore exempt from the ' manufacturers tax replaced by the ' retailers tax by virtue of the exemption provided under ' a b ' b under the retailers tax the revenue_ruling states that the elaborate and expensive unloading equipment built into the bodies and the modifications required to accommodate the unloading systems make it impractical to purchase the bodies for use other than in hauling seed feed or fertilizer to and unloading it on farms the equipment included heavy duty mechanical or pneumatic unloading equipment that formed an integral part of the bodies the mechanical system employed conveyors or augers and unloaded from the top of the bodies the pneumatic system employed blowers and a hose and usually unloaded from the bottom and rear of the body each system is activated by a power take-off from the truck or truck tractor engine the bodies are usually divided into separate compartments and are either open at the top or completely enclosed the enclosed type is equipped with sliding doors on top to permit easy loading at grain elevators revrul_75_462 1975_2_cb_419 involves a dump truck body designed for hauling level loads of low density farm cargo the body is primarily used to haul grain and sugar beets from the field to points on or off the farm and may also be used to haul feed and fertilizer over the highway the revenue_ruling holds that the body is not exempt under the provision of ' a b from the tax imposed by ' a the ruling states that highway bodies that are used for the general hauling of feed seed or fertilizer over the highway are subject_to tax unless they have specific features that indicate the bodies are primarily designed to haul those items to and on farms revrul_2004_80 i r b concerns the definition of primarily designed as that term is used in distinguishing a truck from a tractor for purposes of sec_4051 the revenue_ruling states that the term primarily means principally or of first importance taxpayer states that historically feed seed and fertilizers were produced in the dry pellet or granular form and were transported in the traditional feed body or trailer body equipped with a gravity dump or some type of screw auger or tube conveyor for unloading the vehicle body in response to the need to also transport and handle other forms of feed and fertilizers that are sticky wet and bulky taxpayer states that it designed and developed the y bodies taxpayer further states that these bodies were designed with an elaborate chain and belt conveyor system that is housed within special aluminum extrusions and include features such as steep side slopes plastic liners and wide belt systems to safely and efficiently unload bulky wet sticky and high volume products taxpayer argues that the addition of heavy duty mechanical augers or pneumatic blowers unloading equipment would only aid in the unloading of dry loads and that the sticky wet and bulky feeds and fertilizers would actually clog those unloading devices those commodities are most efficiently unloaded by moving the load to the rear of the body by the conveyor where it can be dumped through the non-metered rear door the conveyor sloped wall metered rear door system is also designed to efficiently unload dry feed seed and fertilizer through the rear door of the body into a feed bin or into a separate augering device on the farm additionally taxpayer has submitted data to show that as in rev_rul the addition of the unloading systems adds considerable cost to the bodies and since the sloped hoppers and conveyors limit capacity the y bodies have higher cost to volume transported ratios then other similarly-sized agricultural and nonagricultural commercial transport vehicles therefore taxpayer argues that it would be at a distinct disadvantage if it marketed its bodies to purchasers who intended to use the bodies primarily for example in the transportation of harvested crops to market the exemption from tax provided by ' does not extend to bodies primarily designed for general use even though the bodies may be capable of hauling feed seed or fertilizer to and on farms and or performing another of the functions described in ' or a combination of those functions the dump truck body described in revrul_75_462 is an example of a multipurpose automotive truck body that is able to perform some of the exempt functions but is not primarily designed to do so to be exempt a body must be primarily principally designed for one or a combination of the functions described in ' the truck trailer and semitrailer bodies described in revrul_69_579 were equipped with expensive and elaborate integrated equipment that included heavy duty mechanical conveyors or augers that unloaded from the top of the body or pneumatic blowers and a hose that usually unloaded from the bottom and rear of the body unloading equipment that equipment was primarily designed to unload feed seed or fertilizer at farm locations such as silos and feed lots taxpayer’s y bodies are not equipped with the mechanical augering or pneumatic unloading systems described in revrul_69_579 however the y bodies are equipped with an elaborate and expensive unloading system which includes the sloped hopper sidewalls with plastic liners and a live bottom segmented or continuous rubber belt horizontal discharge system with power unit and controls in the floor of the hopper that is specially designed for hauling feed seed or fertilizer especially feed and fertilizers that are sticky wet and bulky because of the incorporation of such features including modifications required to accommodate the unloading systems their added cost and diminution of load-carrying capability in comparison to a similarly-sized commercial semitrailer body it would be impractical to purchase the bodies for use other than in hauling seed feed or fertilizer to and unloading it on farms caveat s a copy of this technical_advice_memorandum is to be given to the taxpayer sec_6110 provides that it may not be used or cited as precedent in accordance with ' c names addresses and other identifying numbers have been deleted
